212 F.2d 790
Edward SWOPE et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD.
No. 15014.
United States Court of Appeals Eighth Circuit.
April 12, 1954.

Petition for Judicial Review.
William P. Byrne, St. Louis, Mo., for petitioner.
David P. Findling, Assoc. Gen. Coun., N. L. R. B., and A. Norman Somers, Asst. Gen. Coun., N. L. R. B., Washington, D. C., for respondent.


1
Motion of respondent to dismiss petition for judicial review for lack of jurisdiction sustained and petition for judicial review dismissed for lack of jurisdiction.